Petitions for Writ of Mandamus Dismissed for Want of Jurisdiction, and
Memorandum Opinion filed September 11, 2008







 
Petitions
for Writ of Mandamus Dismissed for Want of Jurisdiction, and Memorandum Opinion
filed September 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00342 -CV
NO. 14-08-00343 -CV
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL
PROCEEDINGS
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
Edward R. Newsome has asserted two separate petitions for writ of mandamus
(case numbers 14-08-00342-CV and 14-08-00343-CV) in the papers he filed on
April 24, 2008.  See Tex. Gov=t Code Ann. ' 22.221(b)(Vernon 1988); see also Tex. R. App. P. 52.  The respondents are listed as AMs. Tucker et. al@ (case number 14-08-00342-CV) and ATrial Counsel Paul Mewis et. al@ (case number 14-08-00343-CV).  We
cannot determine the underlying lawsuit or the identity of the real party in
interest, and relator has not specified from what order(s) he seeks relief.




A court
of appeals has no general writ power over a personBother than a judge of a district or
county courtBunless issuance of the writ is necessary to enforce the court=s jurisdiction in a case already
properly before it.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 1988).  The petitions
do not identify respondents over whom the court has jurisdiction.  See id.
Accordingly,
we dismiss for want of jurisdiction the petitions in case numbers
14-08-00342-CV and 14-08-00343-CV, and all other requests for relief contained
in those petitions.
PER
CURIAM
 
Petitions Dismissed for Want of Jurisdiction and
Memorandum Opinion filed, September 11, 2008.
Panel consists of Chief Justice Hedges, Justice Boyce,
and Senior Justice Hudson.*
 




            *           Senior
Justice Hudson sitting by assignment.